DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/08/2021 and 10/11/2021 have been placed in record and considered by the examiner.

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 07/06/2021 and 08/31/2021.
Claims 1-5, 7-11, 14-15, 17-18 and 21-22 are pending.
Claims 6, 12-13, 16 and 19-20 have been cancelled.

Response to Arguments
Applicant’s arguments filed on 07/06/2021 and 08/31/2021with respect to claims 1-5, 7-11, 14-15, 17-18 and 21-22 have been considered but they are not persuasive.
The Applicant presented argument that Huotari, Wafta, and 3GPP, individually or in any combination, fail to disclose or suggest, at least, "wherein the status information comprises . . . a time remaining for reachability of the user equipment in a paging window length, and a sleep duration period of the user equipment after expiration of the time remaining," as recited in claim 1. (REMARKS, Page 14 of 18)
 
The Examiner respectfully disagrees. The Examiner notes that the new limitation “a time remaining for reachability of the user equipment in a paging window length” is described in instant application Specification –
[0040] In this embodiment, when the UE 101 goes to ECM-IDLE, (e.g., eNB releases the UE from RRC connection), the MME indicates to P-GW 105 the actual time in which the UE 101 is still reachable from network paging and the actual sleep duration period. The P-GW 105 may indicate both information to the PCRF 107 via the Gx interface (i.e., the time remaining for reachability and the sleep period thereafter). The PCRF 107 may indicate the information via the Rx interface towards the P-CSCF 110.
[0041] .... The information can be passed toward an IMS AS via the S-CSCF 115 (Mw) so an IMS AS can perform further optimizations in respects to when sending service request towards the UE 101.
That is a status message may comprise “a time remaining for reachability of the user equipment in a paging window length” when the UE goes to IDLE mode.
However, claim does not indicate implicitly or explicitly that status message may comprise a time remaining for reachability of the user equipment in a paging window length when the UE goes to IDLE mode, which would have overcome the identified  Huotari, Wafta, 3GPP or SWAMINATHAN.
Accordingly, the limitation is given its plain meaning as status message may comprise “a time remaining for reachability of the user equipment in a paging window length” when UE wakes up goes active and the active period is the remaining time for reachability for paging. 

The Examiner presents that WAFTA teaches status message may comprise “a time remaining for reachability of the user equipment in a paging window length” when UE wakes up goes active and the active period is the remaining time for reachability for paging.
WAFTA, Fig. 3, step 51, Para [0088-0090] [0087] (e.g., if allowed to enter PSM), the network may assign an amount of time such as an "active time" which may define the time during which the WTRU may be reachable for terminated services. The WTRU may be configured to start and/or may start a timer with a value set to that of the active time provided to the WTRU by the network. [0088] A WTRU that may be configured for PSM functionality, in examples, may use the PSM by requesting an Active Time value and may request a periodic tacking area update (TAU)/routing area update (RAU) timer value during Attach and TAU procedures. [0089] Additionally (e.g., if the network may allocate an active time value), the WTRU may start or initiate the active timer and the serving node (e.g., the SGSN/MME 240) may start or initiate the mobile reachable timer with the active time value that may allocated by the network. In examples (e.g., if or when the active timer may expire), the WTRU may deactivate its access stratum functions and may enter PSM. [0090] According to an example (e.g., when the mobile reachable timer may expire and the serving node (e.g., the SGSN/MME 240) may be configured to store and/or may store an active time for the WTRU), the MME may determine and/or know that the WTRU may have entered PSM and may not available for paging (e.g., due to the expiration of the timer associated with the active time). The serving node may further handle the mobile reachable timer and the availability for paging (e.g., including resetting it and/or modifying or changing it to another value]). (Para [0117-0118]) The serving node (e.g., the SGSN/MME) may be configured to respond (at 51, via HSS/HLR) to the AS by way of the IWF/SCEF/interface, when a WTRU and/or one or more of the WTRUs within a group respond (e.g., at 50) to the use of the altered PSM settings. The serving node (e.g., the SGSN/MME) may inform (e.g., at 51) the AS (e.g., 210 and/or 310) about how long the WTRU (e.g., 250) may not be reachable. The serving node (e.g., SGSN/MME) may be configured to inform the AS that a WTRU has exited PSM and may also provide the length of the active timer that was last provided to the WTRU. For example, the serving node may do so (implying SGSN/MME informs AS) when the WTRU establishes a NAS signaling connection with the serving node using a NAS message (e.g., Service Request, TAU (implying WTRU announcing availability)). If the serving node receives a TAU (or Service Request) as the first message and an active timer provided to the WTRU, then the MME sends the notification to the AS after the active timer has been allocated (or after the PSM setting or feature has been modified, for example, activated (indicting remaining time for reachability of UE for paging based on active time, assigned to WTRU and notified to AS by SGSN/MME, when UE sends or announce availability with a Service Request or periodic TAU message (see [0090 and 0118]), and about how long the WTRU (e.g., 250) may not be reachable or a non-availability period or sleep time after expiry of active time.
 Therefore it is obvious to a person skill in the art that WAFTA disclosing the time associated PSM or sleep time, and periodic TAU or periodicity of wake-up time for reachability (see [0088, 0089]), active time or the time period for paging window (see also [0090, 0117, 0118]), the timings are comprised in the notification by MME via HSS to AS in step 51 of Fig. 3.

Hence, amended claim 1 and similarly amended claims 7, 14 and 17 with similar features as in claim 1 are rejected.
Dependent claims 2-5, 8-11, 15, 18, 21, and 22, being depended on 1, 7, 14 and 17, are also rejected for the same reason as above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-10, 14-15, 17-18 and 21-22 are rejected under 35 U.S.C. 103 being unpatentable over Huotari et al. (US20040184452, of IDS, hereinafter ‘HUOTARI’) in view of Wafta et al. (US20170195822, of record hereinafter ‘WAFTA’) with evidence by 3GPP (3GPP TR 23.709 V13.0.0 (2015-06), of IDS, hereinafter ‘3GPP709’).
Regarding claim 1, HUOTARI teaches a method (Fig. 2), comprising:
Subscribing (Fig. 2, step 5 SUBSCRIBE), by an access server (Fig. 2, Para [0034, AS 60, an MMS server), to event notifications (Fig. 2, steps 10a-10b NOTIFY) in an access domain for at least one user equipment (Fig. 1, Fig. 2, UE 40),
wherein the subscribing comprises indicating to a subscriber server (Fig. 1, Home Subscriber Server (HSS) 20 with I-CSCF in same Home Network (HN), Fig. 2, Para [0031]:  The subscriber database, e.g. HSS 20 is the master database for a given user) that the access server wants to receive status information (Fig. 2, steps 10a-10b NOTIFY) for the at least one user equipment (Fig. 2, step 5 SUBSCRIBE, Para [0036-0037]: The AS 60 subscribes to the user's registration state by forwarding a SUBSCRIBE request for the registration state event by proxying the request to the Interrogating-CSCF (I-CSCF) 50, a contact point within the operator's network for all connections destined to a subscriber of that network operator, which can query the HSS 20 for the user's  S-CSCF for the served UEs. S-CSCFo 10 can decide whether the AS 60 is an authorized subscriber for the particular user's registration state, and if yes, it can install the subscription);
receiving, from the subscriber server (Fig. 1, HSS 20 with I-CSCF 50), status information for the at least one user equipment (Fig. 2, steps 9, registration, 10a-10b NOTIFY, Para [0038]: when the user or IMS subscriber registers (again) in step 9, a NOTIFY request sent in steps 10a and 10b by the S-CSCFo 10 (via I-CSCF 50) will inform the AS 60 about the changes in the user's registration state (i.e. UE 40 available)).
HUOTARI does not explicitly teach receiving, from the (Home) subscriber server, status information for the at least one user equipment, wherein the status information comprises an indication of a future availability of the at least one user equipment, the future availability comprising regular cycles or a series of periods of availability of the at least one user equipment, and a time remaining for reachability of the user equipment in a paging time window length, and a sleep duration period of the user equipment expiration of the time remaining.
In an analogous art, WAFTA teaches receiving, from the (Home) subscriber server, status information for the at least one user equipment (Fig. 3, Step 41, Para [0103]: the AS (e.g., 210) may send (e.g., at 41) a request to enable and/or disable PSM, and one or more PSM settings including a time for which the WTRU may remain reachable by the AS. (Fig. 3, Step 51, Para [0110]) the serving node (e.g., the MME) may respond (e.g., at 51) to the core network entity (e.g., the HSS) and the IWF/SCEF/interface and the AS with an acknowledgement (status information) that a request for enabling or disabling PSM or reachability may have been granted (One instance of step 51 showing the acknowledgement from MME 240 to AS 210 is via HSS 230)),
wherein the status information comprises
an indication of a future availability of the at least one user equipment (Fig. 3, step 50, Para [0098-0099]: the AS may send a request (e.g., as part of 41 in FIG. 3) to the network for the network (e.g., MME) send an indication to the AS, when a WTRU exits PSM (power saving mode). WTRU may request for a PSM setting (e.g., at 50). A serving node(s) (e.g., MME and/or SGSN, and/or MSC/VLR) may send a response with the PSM setting. (Para [0117]) The serving node (e.g., the SGSN/MME) may be configured to respond (at 51, via HSS/HLR) to the AS by way of the IWF/SCEF/interface, when a WTRU and/or one or more of the WTRUs within a group respond (e.g., at 50) to the use of the altered PSM settings), the future availability comprising regular cycles or a series of periods of availability of the at least one user equipment (Para [0088] A WTRU that may be configured for PSM functionality, in examples, may use the PSM by requesting an Active Time value and may request a periodic tacking area update (TAU)/routing area update (RAU) timer value during Attach and TAU procedures (indicating a regular cycles or a series of periods of availability, as defined by 3GPP TR 23.709 V13.0.0 (2015-06)). (Para [0117]) The serving node (e.g., the SGSN/MME) may be configured to respond (at 51, via HSS/HLR) to the AS by way of the IWF/SCEF/interface, when a WTRU and/or one or more of the WTRUs within a group respond (e.g., at 50) to the use of the altered PSM settings), and
and a time remaining for reachability of the user equipment in a paging time window length, and a sleep duration period of the user equipment after expiration of the time remaining (Fig. 3, step 51, Para [0088-0090] [0087] (e.g., if allowed to enter PSM), the network may assign an amount of time such as an "active time" which may define the time during which the WTRU may be reachable for terminated services. The WTRU may be configured to start and/or may start a timer with a value set to that of the active time provided to the WTRU by the network. [0088] A WTRU that may be configured for PSM functionality, in examples, may use the PSM by requesting an Active Time value and may request a periodic tacking area update (TAU)/routing area update (RAU) timer value during Attach and TAU procedures. [0089] Additionally (e.g., if the network may allocate an active time value), the WTRU may start or initiate the active timer and the serving node (e.g., the SGSN/MME 240) may start or initiate the mobile reachable timer with the active time value that may allocated by the network. In examples (e.g., if or when the active timer may expire), the WTRU may deactivate its access stratum functions and may enter PSM. [0090] According to an example (e.g., when the mobile reachable timer may expire and the serving node (e.g., the SGSN/MME 240) may be configured to store and/or may store an active time for the WTRU), the MME may determine and/or know that the WTRU may have entered PSM and may not available for paging (e.g., due to the expiration of the timer associated with the active time). The serving node may further handle the mobile reachable timer and the availability for paging (e.g., including resetting it and/or modifying or changing it to another value]). (Para [0117-0118]) The serving node (e.g., the SGSN/MME) may be configured to respond (at 51, via HSS/HLR) to the AS by way of the IWF/SCEF/interface, when a WTRU and/or one or more of the WTRUs within a group respond (e.g., at 50) to the use of the altered PSM settings. The serving node (e.g., the SGSN/MME) may inform (e.g., at 51) the AS (e.g., 210 and/or 310) about how long the WTRU (e.g., 250) may not be reachable. The serving node (e.g., SGSN/MME) may be configured to inform the AS that a WTRU has exited PSM and may also provide the length of the active timer that was last provided to the WTRU. For example, the serving node may do so (implying SGSN/MME informs AS) when the WTRU establishes a NAS signaling connection with the serving node using a NAS message (e.g., Service Request, TAU (implying WTRU announcing availability)). If the serving node receives a TAU (or Service Request) as the first message and an active timer provided to the WTRU, then the MME sends the notification to the AS after the active timer has been allocated (or after the PSM setting or feature has been modified, for example, activated (indicting remaining time for reachability of UE for paging based on active time, assigned to WTRU and notified to AS by SGSN/MME, when UE sends or announce availability with a Service Request or periodic TAU message (see [0090 and 0118]), and about how long the WTRU (e.g., 250) may not be reachable or a non-availability period or sleep time after expiry of active time, therefore it is obvious to a person skill in the art that WAFTA disclosing the time associated PSM or sleep time, and periodic TAU or periodicity of wake-up time for reachability (see [0088, 0089]), active time or the time period for paging window (see also [0090, 0117, 0118]), the timings are comprised in the notification by MME via HSS to AS in step 51 of Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of WAFTA to the system of HUOTARI in order to take the advantage of a technique for controlling server congestion using power saving rules for WTRU by minimizing unnecessary signalling from user equipments and which may reduce power consumption of the WTRU, may avoid decreasing the network capacity, may reduce potential sources of interferences in the network (WAFTA: Para [0001-0002, 0067]).

Regarding claim 2, the combination of HUOTARI, WAFTA and 3GPP709, specifically HUOTARI teaches wherein the status information comprises an indication of when the at least one user equipment is awake and reachable (Fig. 2, steps10a-10b NOTIFY, Para [0038]: when the user or IMS subscriber registers (again) in step 9, a NOTIFY request sent in steps 10a and 10b by the S-CSCFo 10 will inform the AS 60 about the changes in the user's registration state. (Para [0052]) S-CSCFo 10 issues a SIP NOTIFY request including a state "registered" and an event "reachable" via the I-CSCF 50 to the AS 60).

Regarding claim 3, HUOTARI does not explicitly disclose wherein the status information further comprises an indication of how long the at least one user equipment will be reachable.
WAFTA teaches wherein the status information further comprises an indication of how long the at least one user equipment will be reachable (Fig. 3, Step 41, Para [0103]: the AS (e.g., 210) may send (e.g., at 41) a request to enable and/or disable PSM and/or one or more PSM settings (e.g., including a reachability of a WTRU or a time for which the WTRU may remain reachable by the AS. (Fig. 3, Step 51, Para [0103, 0110]) The AS (e.g., 210) may send (e.g., at 41) a request to enable and disable PSM and one or more PSM settings (e.g., including a reachability of a WTRU or a time for which the WTRU may remain reachable by the AS. The serving node (e.g., the MME) may respond (e.g., at 51) to the core network entity (e.g., the HSS) and the IWF/SCEF/interface and the AS with an acknowledgement (indication for reachability and a duration of reachability or active time) that a request for enabling or disabling PSM or reachability may have been granted).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of WAFTA to the system of HUOTARI in order to take the advantage of a technique for controlling server congestion using power saving rules for WTRU by minimizing unnecessary signalling from user equipments and which may reduce power consumption of the WTRU, may avoid decreasing the network capacity, may reduce potential sources of interferences in the network (WAFTA: Para [0001-0002, 0067]).

Regarding claim 4, HUOTARI does not explicitly disclose wherein the status information further comprises an indication that the at least one user equipment is not reachable and an indication of how long the at least one user equipment will not be reachable.
WAFTA teaches wherein the status information further comprises an indication that the at least one user equipment is not reachable and an indication of how long the at least one user equipment will not be reachable (Fig. 3, Para [0093]: The AS may be configured to determine (e.g., by providing information to the serving node (MME via IWF, and HSS) such that the serving node may use the information such as a time for the WTRU to be monitored to deactivate/stop (how long the at least one user equipment will be reachable) and activate start PSM (how long the at least one user equipment will not be reachable)) that a WTRU (e.g., 250), should start or stop using PSM functionality  (Fig. 3, Para [0117])  The serving node (e.g., the SGSN/MME) may respond at 51 to the AS by way of the IWF/SCEF/interface (and HSS, see Fig. 3 Para [0110]), when a WTRU and/or one or more of the WTRUs within a group respond at 50 to the use of the altered PSM settings. For example, the serving node (e.g., the SGSN/MME) may inform at 51 the AS 210 about how long the WTRU (e.g., 250) may not be reachable (unreachable now and duration of the unreachability)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of WAFTA to the system of HUOTARI in order to take the advantage of a technique for controlling server congestion using power saving rules for WTRU by minimizing unnecessary signalling from user equipments and which may reduce power consumption of the WTRU, may avoid decreasing the network capacity, may reduce potential sources of interferences in the network (WAFTA: Para [0001-0002, 0067]).

Regarding claim 7, HUOTARI teaches an apparatus (Fig. 1, Fig. 2, Para [0031, 0034]: Core network entities include AS 60 which may be an MMS server), comprising:
at least one processor (Para [0034]: AS 60, an MMS server, inherent); and
at least one memory including computer program code (Para [0034]: AS 60, an MMS server, inherent);
the at least one memory and the computer program code are configured, with the at least one processor (Para [0034]: AS 60, an MMS server, perform function as described in Para [0032-0034], inherent), to cause the apparatus at least to
subscribe (Fig. 2, step 5 SUBSCRIBE) to event notifications (Fig. 2, steps 10a-10b NOTIFY) in an access domain for at least one user equipment (Fig. 1, UE 40, Fig. 2, step 5 SUBSCRIBE, Para [0036-0037]: The AS 60 subscribes to the user's registration state by forwarding a SUBSCRIBE request for the registration state event by proxying the request to the Interrogating-CSCF (I-CSCF) 50, a contact point within the operator's network for all connections destined to a subscriber of that network operator, which can query the HSS 20 for the user's  S-CSCF for the served UEs. S-CSCFo 10 can decide whether the AS 60 is an authorized subscriber for the particular user's registration state, and if yes, it can install the subscription),
wherein the subscribing comprises indicating to a subscriber server (Fig. 1, Home Subscriber Server (HSS) 20 with I-CSCF in same Home Network (HN), Fig. 2, Para [0031]:  The subscriber database, e.g. HSS 20 is the master database for a given user) that the apparatus wants to receive status information (Fig. 2, steps 10a-10b NOTIFY) for the at least one user equipment (Fig. 2, step 5 SUBSCRIBE, Para [0036-0037]: The AS 60 subscribes to the user's registration state by forwarding a SUBSCRIBE request for the registration state event by proxying the request to the Interrogating-CSCF (I-CSCF) 50, a contact point within the operator's network for all connections destined to a subscriber of that network operator, which can query the HSS 20 for the user's  S-CSCF for the served UEs. S-CSCFo 10 can decide whether the AS 60 is an authorized subscriber for the particular user's registration state, and if yes, it can install the subscription);
receive, from the subscriber server (Fig. 1, HSS 20 with I-CSCF 50), status information for the at least one user equipment (Fig. 2, steps 9, registration, 10a-10b NOTIFY, Para [0038]: when the user or IMS subscriber registers (again) in step 9, a NOTIFY request sent in steps 10a and 10b by the S-CSCFo 10 (via I-CSCF 50) will inform the AS 60 about the changes in the user's registration state (i.e. UE 40 available)).
HUOTARI does not explicitly teach receiving, from the (Home) subscriber server, status information for the at least one user equipment, wherein the status information comprises an indication of a future availability of the at least one user equipment, the future availability comprising regular cycles or a series of periods of availability of the at least one user equipment, and a time remaining for reachability of the user equipment in a paging time window length, and a sleep duration period of the user equipment expiration of the time remaining.
In an analogous art, WAFTA teaches receive, from the (Home) subscriber server, status information for the at least one user equipment (Fig. 3, Step 41, Para [0103]: the AS (e.g., 210) may send (e.g., at 41) a request to enable and/or disable PSM, and one or more PSM settings including a time for which the WTRU may remain reachable by the AS. (Fig. 3, Step 51, Para [0110]) the serving node (e.g., the MME) may respond (e.g., at 51) to the core network entity (e.g., the HSS) and the IWF/SCEF/interface and the AS with an acknowledgement (status information) that a request for enabling or disabling PSM or reachability may have been granted (One instance of step 51 showing the acknowledgement from MME 240 to AS 210 is via HSS 230)),
wherein the status information comprises
an indication of a future availability of the at least one user equipment (Fig. 3, step 50, Para [0098-0099]: the AS may send a request (e.g., as part of 41 in FIG. 3) to the network for the network (e.g., MME) send an indication to the AS, when a WTRU exits PSM (power saving mode). WTRU may request for a PSM setting (e.g., at 50). A serving node(s) (e.g., MME and/or SGSN, and/or MSC/VLR) may send a response with the PSM setting. (Para [0117]) The serving node (e.g., the SGSN/MME) may be configured to respond (at 51, via HSS/HLR) to the AS by way of the IWF/SCEF/interface, when a WTRU and/or one or more of the WTRUs within a group respond (e.g., at 50) to the use of the altered PSM settings), the future availability comprising regular cycles or a series of periods of availability of the at least one user equipment (Para [0088] A WTRU that may be configured for PSM functionality, in examples, may use the PSM by requesting an Active Time value and may request a periodic tacking area update (TAU)/routing area update (RAU) timer value during Attach and TAU procedures (implying a regular cycles or a series of periods of availability, as defined by 3GPP TR 23.709 V13.0.0 (2015-06)). (Para [0117]) The serving node (e.g., the SGSN/MME) may be configured to respond (at 51, via HSS/HLR) to the AS by way of the IWF/SCEF/interface, when a WTRU and/or one or more of the WTRUs within a group respond (e.g., at 50) to the use of the altered PSM settings), and
and a time remaining for reachability of the user equipment in a paging time window length, and a sleep duration period of the user equipment after expiration of the time remaining (Fig. 3, step 51, Para [0088-0090] [0087] (e.g., if allowed to enter PSM), the network may assign an amount of time such as an "active time" which may define the time during which the WTRU may be reachable for terminated services. The WTRU may be configured to start and/or may start a timer with a value set to that of the active time provided to the WTRU by the network. [0088] A WTRU that may be configured for PSM functionality, in examples, may use the PSM by requesting an Active Time value and may request a periodic tacking area update (TAU)/routing area update (RAU) timer value during Attach and TAU procedures. [0089] Additionally (e.g., if the network may allocate an active time value), the WTRU may start or initiate the active timer and the serving node (e.g., the SGSN/MME 240) may start or initiate the mobile reachable timer with the active time value that may allocated by the network. In examples (e.g., if or when the active timer may expire), the WTRU may deactivate its access stratum functions and may enter PSM. [0090] According to an example (e.g., when the mobile reachable timer may expire and the serving node (e.g., the SGSN/MME 240) may be configured to store and/or may store an active time for the WTRU), the MME may determine and/or know that the WTRU may have entered PSM and may not available for paging (e.g., due to the expiration of the timer associated with the active time). The serving node may further handle the mobile reachable timer and the availability for paging (e.g., including resetting it and/or modifying or changing it to another value]). (Para [0117-0118]) The serving node (e.g., the SGSN/MME) may be configured to respond (at 51, via HSS/HLR) to the AS by way of the IWF/SCEF/interface, when a WTRU and/or one or more of the WTRUs within a group respond (e.g., at 50) to the use of the altered PSM settings. The serving node (e.g., the SGSN/MME) may inform (e.g., at 51) the AS (e.g., 210 and/or 310) about how long the WTRU (e.g., 250) may not be reachable. The serving node (e.g., SGSN/MME) may be configured to inform the AS that a WTRU has exited PSM and may also provide the length of the active timer that was last provided to the WTRU. For example, the serving node may do so (implying SGSN/MME informs AS) when the WTRU establishes a NAS signaling connection with the serving node using a NAS message (e.g., Service Request, TAU (implying WTRU announcing availability)). If the serving node receives a TAU (or Service Request) as the first message and an active timer provided to the WTRU, then the MME sends the notification to the AS after the active timer has been allocated (or after the PSM setting or feature has been modified, for example, activated (indicting remaining time for reachability of UE for paging based on active time, assigned to WTRU and notified to AS by SGSN/MME, when UE sends or announce availability with a Service Request or periodic TAU message (see [0090 and 0118]), and about how long the WTRU (e.g., 250) may not be reachable or a non-availability period or sleep time after expiry of active time, therefore it is obvious to a person skill in the art that WAFTA disclosing the time associated PSM or sleep time, and periodic TAU or periodicity of wake-up time for reachability (see [0088, 0089]), active time or the time period for paging window (see also [0090, 0117, 0118]), the timings are comprised in the notification by MME via HSS to AS in step 51 of Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of WAFTA to the system of HUOTARI in order to take the advantage of a technique for controlling server congestion using power saving rules for WTRU by minimizing unnecessary signalling from user equipments and which may reduce power consumption of the WTRU, may avoid decreasing the network capacity, may reduce potential sources of interferences in the network (WAFTA: Para [0001-0002, 0067]).

Regarding Claim 8, the claim is interpreted and rejected for the same reason as set forth for claim 2.
Regarding Claim 9, the claim is interpreted and rejected for the same reason as set forth for claim 3.
Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Regarding claim 14, HUOTARI teaches a method (Fig. 2), comprising:
receiving, at a subscriber server (Fig. 1, Home Subscriber Server (HSS) 20 with I-CSCF in same Home Network (HN), Fig. 2, Para [0031]:  The subscriber database, e.g. HSS 20 is the master database for a given user) associated with at least one user equipment (Fig. 1, Fig. 2, UE 40), an indication (Fig. 2, step 5 SUBSCRIBE) that an access server (Fig. 2, Para [0034, AS 60, an MMS server) wants to receive status information (Fig. 2, steps 10a-10b NOTIFY) in an access domain for the at least one user equipment (Fig. 2, step 5 SUBSCRIBE, Para [0036-0037]: The AS 60 subscribes to the user's registration state by forwarding a SUBSCRIBE request for the registration state event by proxying the request to the Interrogating-CSCF (I-CSCF) 50, a contact point within the operator's network for all connections destined to a subscriber of that network operator, which can query the HSS 20 for the user's  S-CSCF for the served UEs. S-CSCFo 10 can decide whether the AS 60 is an authorized subscriber for the particular user's registration state, and if yes, it can install the subscription);
when the at least one user equipment becomes active, receiving an indication that the at least one user equipment is active (Fig. 2, steps 9 registration, 10a NOTIFY, Para [0038]: when the user or IMS subscriber registers (again) in step 9, a NOTIFY request sent in steps 10a by the S-CSCFo 10 (to I-CSCF)); and
sending the status information for the at least one user equipment to the access server, wherein the status information comprises the indication that the at least one user equipment is active (Fig. 2, 10a-10b NOTIFY, Para [0038]: when the user or IMS subscriber registers (again) in step 9, a NOTIFY request sent in steps 10a and 10b by the S-CSCFo 10 (via I-CSCF)).
HUOTARI does not explicitly disclose sending a request to a mobility management entity to be notified when the least one user equipment is active, when the at least one user equipment becomes active, receiving an indication that the at least one user equipment is active and an indication of a duration that the at least one user equipment will be active, sending the status information for the at least one user equipment to the access server, wherein the status information comprises the indication that the at least one user equipment is active and the indication of a duration that the at least one user equipment will be active, and wherein the status information comprises an indication of a future availability of the at least one user equipment, the future availability comprising regular cycles or a series of periods of availability of the at least one user equipment, and a time remaining for reachability of the user equipment in a paging time window length, and a sleep duration period of the user equipment expiration of the time remaining.
In an analogous art, WAFTA teaches sending a request to a mobility management entity to be notified when the least one user equipment is active (Fig. 3, Step 41, Para [0103]: the AS (e.g., 210) may send (e.g., at 41) a request to enable and/or disable PSM, and one or more PSM settings including a time for which the WTRU may remain reachable by the AS. (Para [0106]) A core network entity (HSS 230) may receive at 43 the request. (Para [0108]) The core network entity (HSS) may forward at 46 the request for enabling or disabling PSM and/or modifying reachability to a serving node(s) (MME));
when the at least one user equipment becomes active, receiving an indication that the at least one user equipment is active and an indication of a duration that the at least one user equipment will be active (Fig. 3, Step 41, Para [0103]: the AS (e.g., 210) may send (e.g., at 41) a request to enable and/or disable PSM, and one or more PSM settings including a time (reachability time duration) for which the WTRU may remain reachable by the AS. (Fig. 3, Step 51, Para [0110]) the serving node (MME) may respond at 51 to the core network entity (HSS) with an acknowledgement (status information with reachability time duration) that a request for enabling or disabling PSM or reachability may have been granted), and
sending the status information for the at least one user equipment to the access server, wherein the status information comprises the indication that the at least one user equipment is active (Fig. 3, Step 41, Para [0103]: the AS (e.g., 210) may send (e.g., at 41) a request to enable and/or disable PSM, and one or more PSM settings including a time (reachability time duration) for which the WTRU may remain reachable by the AS. (Fig. 3, Step 51, Para [0110]) the serving node (MME) may respond at 51 to the core network entity (HSS) and the AS with an acknowledgement (status information with reachability time duration) that a request for enabling or disabling PSM or reachability may have been granted (one instance of step 51 showing the acknowledgement from MME 240 to AS 210 is via HSS 230) and the indication of a duration that the at least one user equipment will be active (Fig. 3, Step 51, Para [0110]) the serving node (MME) may respond at 51 to the core network entity (HSS) and the AS with an acknowledgement (status information with reachability time duration). (Para [0117-0118]) The serving node (e.g., the SGSN/MME) may be configured to respond (at 51, via HSS/HLR) to the AS by way of the IWF/SCEF/interface, when a WTRU and/or one or more of the WTRUs within a group respond (e.g., at 50) to the use of the altered PSM settings. The serving node (e.g., SGSN/MME) may be configured to inform the AS that a WTRU has exited PSM and may also provide the length of the active timer that was last provided to the WTRU. The MME sends the notification to the AS after the active timer has been allocated (or after the PSM setting or feature has been modified)),
wherein the status information comprises
an indication of a future availability of the at least one user equipment (Fig. 3, step 50, Para [0099]: WTRU may be configured to send a track area update (TAU) message (at 50) to the serving node(s) (e.g., MME and/or SGSN, and/or MSC/VLR) to request a PSM setting, may be requested to replace and/or in response to a preconfigured setting in the WTRU. (Para [0117]) The serving node (e.g., the SGSN/MME) may be configured to respond (at 51, via HSS/HLR) to the AS by way of the IWF/SCEF/interface, when a WTRU and/or one or more of the WTRUs within a group respond (e.g., at 50) to the use of the altered PSM settings. For example, the serving node (e.g., the SGSN/MME) may inform (e.g., at 51) the AS (e.g., 210 and/or 310) about how long the WTRU (e.g., 250) may not be reachable (an implicit status information comprises an indication of a next or future availability of the at least one user equipment, the future availability comprising a time of a next wake-up period), the future availability comprising regular cycles or a series of periods of availability of the at least one user equipment (Para [0088] A WTRU that may be configured for PSM functionality, in examples, may use the PSM by requesting an Active Time value and may request a periodic tacking area update (TAU)/routing area update (RAU) timer value during Attach and TAU procedures (implying a regular cycles or a series of periods of availability, as defined by 3GPP TR 23.709 V13.0.0 (2015-06)). (Para [0117]) The serving node (e.g., the SGSN/MME) may be configured to respond (at 51, via HSS/HLR) to the AS by way of the IWF/SCEF/interface, when a WTRU and/or one or more of the WTRUs within a group respond (e.g., at 50) to the use of the altered PSM settings), and
and a time remaining for reachability of the user equipment in a paging time window length, and a sleep duration period of the user equipment after expiration of the time remaining (Fig. 3, step 51, Para [0088-0090] [0087] (e.g., if allowed to enter PSM), the network may assign an amount of time such as an "active time" which may define the time during which the WTRU may be reachable for terminated services. The WTRU may be configured to start and/or may start a timer with a value set to that of the active time provided to the WTRU by the network. [0088] A WTRU that may be configured for PSM functionality, in examples, may use the PSM by requesting an Active Time value and may request a periodic tacking area update (TAU)/routing area update (RAU) timer value during Attach and TAU procedures. [0089] Additionally (e.g., if the network may allocate an active time value), the WTRU may start or initiate the active timer and the serving node (e.g., the SGSN/MME 240) may start or initiate the mobile reachable timer with the active time value that may allocated by the network. In examples (e.g., if or when the active timer may expire), the WTRU may deactivate its access stratum functions and may enter PSM. [0090] According to an example (e.g., when the mobile reachable timer may expire and the serving node (e.g., the SGSN/MME 240) may be configured to store and/or may store an active time for the WTRU), the MME may determine and/or know that the WTRU may have entered PSM and may not available for paging (e.g., due to the expiration of the timer associated with the active time). The serving node may further handle the mobile reachable timer and the availability for paging (e.g., including resetting it and/or modifying or changing it to another value]). (Para [0117-0118]) The serving node (e.g., the SGSN/MME) may be configured to respond (at 51, via HSS/HLR) to the AS by way of the IWF/SCEF/interface, when a WTRU and/or one or more of the WTRUs within a group respond (e.g., at 50) to the use of the altered PSM settings. The serving node (e.g., the SGSN/MME) may inform (e.g., at 51) the AS (e.g., 210 and/or 310) about how long the WTRU (e.g., 250) may not be reachable. The serving node (e.g., SGSN/MME) may be configured to inform the AS that a WTRU has exited PSM and may also provide the length of the active timer that was last provided to the WTRU. For example, the serving node may do so (implying SGSN/MME informs AS) when the WTRU establishes a NAS signaling connection with the serving node using a NAS message (e.g., Service Request, TAU (implying WTRU announcing availability)). If the serving node receives a TAU (or Service Request) as the first message and an active timer provided to the WTRU, then the MME sends the notification to the AS after the active timer has been allocated (or after the PSM setting or feature has been modified, for example, activated (indicting remaining time for reachability of UE for paging based on active time, assigned to WTRU and notified to AS by SGSN/MME, when UE sends or announce availability with a Service Request or periodic TAU message (see [0090 and 0118]), and about how long the WTRU (e.g., 250) may not be reachable or a non-availability period or sleep time after expiry of active time, therefore it is obvious to a person skill in the art that WAFTA disclosing the time associated PSM or sleep time, and periodic TAU or periodicity of wake-up time for reachability (see [0088, 0089]), active time or the time period for paging window (see also [0090, 0117, 0118]), the timings are comprised in the notification by MME via HSS to AS in step 51 of Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of WAFTA to the system of HUOTARI in order to take the advantage of a technique for controlling server congestion using power saving rules for WTRU by minimizing unnecessary signalling from user equipments and which may reduce power consumption of the WTRU, may avoid decreasing the network capacity, may reduce potential sources of interferences in the network (WAFTA: Para [0001-0002, 0067]).

Regarding claim 15, HUOTARI does not explicitly disclose receiving an indication from the mobility management entity when the at least one user equipment is going back to sleep and an indication of the duration of the sleep.
WAFTA teaches receiving an indication from the mobility management entity when the at least one user equipment is going back to sleep and an indication of the duration of the sleep (Fig. 3, Para [0110]: the serving node (MME) may respond or send at 51 to HSS and IWF/SCEF/interface and the AS with an acknowledgement that a request for enabling or disabling PSM or reachability may have been granted, and PSM settings with active timer (known to HSS and AS, see Para [0103, 0106]) applied on the WTRU. Upon expiration of the active timer or time, the WTRU may enter PSM or a power savings mode based on the PSM settings (MME informing AS when UE is going back to sleep). (Para [0117]) The serving node (MME) may be configured to respond at 51 to the AS when a WTRU respond at 50 to the use of the altered PSM settings. The serving node (MME) may inform at 51 the AS (e.g., 210 and/or 310) about how long the WTRU (e.g., 250) may not be reachable).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of WAFTA to the system of HUOTARI in order to take the advantage of a technique for controlling server congestion using power saving rules for WTRU by minimizing unnecessary signalling from user equipments and which may reduce power consumption of the WTRU, may avoid decreasing the network capacity, may reduce potential sources of interferences in the network (WAFTA: Para [0001-0002, 0067]).

Regarding claim 17, HUOTARI teaches an apparatus (Fig. 1, Home Subscriber Server (HSS) 20 with I-CSCF in same Home Network (HN), Fig. 2, Para [0031]:  The subscriber database, e.g. HSS 20 is the master database for a given user), comprising:
at least one processor (Para [0031]: Home Subscriber Server (HSS) 20 is a master database and includes functions for HLR and IMS, includes Processor, inherent); and
at least one memory including computer program code (Para [0031]: Home Subscriber Server (HSS) 20, inherent);
the at least one memory and the computer program code are configured, with the at least one processor (Para [0031]: Home Subscriber Server (HSS) 20, inherent), to cause the apparatus at least to
receive an indication that an access server (Fig. 2, Para [0034, AS 60, an MMS server) wants to receive status information in an access domain for at least one user equipment (Fig. 2, step 5 SUBSCRIBE, Para [0036-0037]: The AS 60 subscribes to the user's registration state by forwarding a SUBSCRIBE request for the registration state event by proxying the request to the Interrogating-CSCF (I-CSCF) 50, a contact point within the operator's network for all connections destined to a subscriber of that network operator, which can query the HSS 20 for the user's  S-CSCF for the served UEs. S-CSCFo 10 can decide whether the AS 60 is an authorized subscriber for the particular user's registration state, and if yes, it can install the subscription);
when the at least one user equipment becomes active, receive an indication that the at least one user equipment is active (Fig. 2, steps 9 registration, 10a NOTIFY, Para [0038]: when the user or IMS subscriber registers (again) in step 9, a NOTIFY request sent in steps 10a by the S-CSCFo 10 (to I-CSCF)); and
send the status information for the at least one user equipment to the access server, wherein the status information comprises the indication that the at least one user equipment is active (Fig. 2, 10a-10b NOTIFY, Para [0038]: when the user or IMS subscriber registers (again) in step 9, a NOTIFY request sent in steps 10a and 10b by the S-CSCFo 10 (via I-CSCF)).
HUOTARI does not explicitly disclose send a request to a mobility management entity to be notified when the least one user equipment is active, when the at least one user equipment becomes active, receive an indication that the at least one user equipment is active and an indication of a duration that the at least one user equipment will be active, and send the status information for the at least one user equipment to the access server, wherein the status information comprises the indication that the at least one user equipment is active and the indication of a duration that the at least one user equipment will be active, and wherein the status information comprises an indication of a future availability of the at least one user equipment, the future availability comprising regular cycles or a series of periods of availability of the at least one user equipment, and a time remaining for reachability of the user equipment in a paging time window length, and a sleep duration period of the user equipment expiration of the time remaining.
In an analogous art, WAFTA teaches send a request to a mobility management entity to be notified when the least one user equipment is active (Fig. 3, Step 41, Para [0103]: the AS (e.g., 210) may send (e.g., at 41) a request to enable and/or disable PSM, and one or more PSM settings including a time for which the WTRU may remain reachable by the AS. (Para [0106]) A core network entity (HSS 230) may receive at 43 the request. (Para [0108]) The core network entity (HSS) may forward at 46 the request for enabling or disabling PSM and/or modifying reachability to a serving node(s) (MME));
when the at least one user equipment becomes active, receive an indication that the at least one user equipment is active (Fig. 3, Step 41, Para [0103]: the AS (e.g., 210) may send (e.g., at 41) a request to enable and/or disable PSM, and one or more PSM settings including a time (reachability time duration) for which the WTRU may remain reachable by the AS. (Fig. 3, Step 51, Para [0110]) the serving node (MME) may respond at 51 to the core network entity (HSS) with an acknowledgement (status information with reachability time duration) that a request for enabling or disabling PSM or reachability may have been granted); and
send the status information for the at least one user equipment to the access server, wherein the status information comprises the indication that the at least one user equipment is active (Fig. 3, Step 41, Para [0103]: the AS (e.g., 210) may send (e.g., at 41) a request to enable and/or disable PSM, and one or more PSM settings including a time (reachability time duration) for which the WTRU may remain reachable by the AS. (Fig. 3, Step 51, Para [0110]) the serving node (MME) may respond at 51 to the core network entity (HSS) and the AS with an acknowledgement (status information with reachability time duration) that a request for enabling or disabling PSM or reachability may have been granted (one instance of step 51 showing the acknowledgement from MME 240 to AS 210 is via HSS 230) and the indication of a duration that the at least one user equipment will be active (Fig. 3, Step 51, Para [0110]) the serving node (MME) may respond at 51 to the core network entity (HSS) and the AS with an acknowledgement (status information with reachability time duration). (Para [0117-0118]) The serving node (e.g., the SGSN/MME) may be configured to respond (at 51, via HSS/HLR) to the AS by way of the IWF/SCEF/interface, when a WTRU and/or one or more of the WTRUs within a group respond (e.g., at 50) to the use of the altered PSM settings. The serving node (e.g., SGSN/MME) may be configured to inform the AS that a WTRU has exited PSM and may also provide the length of the active timer that was last provided to the WTRU. The MME sends the notification to the AS after the active timer has been allocated (or after the PSM setting or feature has been modified)),
wherein the status information comprises
an indication of a future availability of the at least one user equipment (Fig. 3, step 50, Para [0099]: WTRU may be configured to send a track area update (TAU) message (at 50) to the serving node(s) (e.g., MME and/or SGSN, and/or MSC/VLR) to request a PSM setting, may be requested to replace and/or in response to a preconfigured setting in the WTRU. (Para [0117]) The serving node (e.g., the SGSN/MME) may be configured to respond (at 51, via HSS/HLR) to the AS by way of the IWF/SCEF/interface, when a WTRU and/or one or more of the WTRUs within a group respond (e.g., at 50) to the use of the altered PSM settings. For example, the serving node (e.g., the SGSN/MME) may inform (e.g., at 51) the AS (e.g., 210 and/or 310) about how long the WTRU (e.g., 250) may not be reachable (an implicit status information comprises an indication of a next or future availability of the at least one user equipment, the future availability comprising a time of a next wake-up period), the future availability comprising regular cycles or a series of periods of availability of the at least one user equipment (Para [0088] A WTRU that may be configured for PSM functionality, in examples, may use the PSM by requesting an Active Time value and may request a periodic tacking area update (TAU)/routing area update (RAU) timer value during Attach and TAU procedures (implying a regular cycles or a series of periods of availability, as defined by 3GPP TR 23.709 V13.0.0 (2015-06)). (Para [0117]) The serving node (e.g., the SGSN/MME) may be configured to respond (at 51, via HSS/HLR) to the AS by way of the IWF/SCEF/interface, when a WTRU and/or one or more of the WTRUs within a group respond (e.g., at 50) to the use of the altered PSM settings), and
and a time remaining for reachability of the user equipment in a paging time window length, and a sleep duration period of the user equipment after expiration of the time remaining (Fig. 3, step 51, Para [0088-0090] [0087] (e.g., if allowed to enter PSM), the network may assign an amount of time such as an "active time" which may define the time during which the WTRU may be reachable for terminated services. The WTRU may be configured to start and/or may start a timer with a value set to that of the active time provided to the WTRU by the network. [0088] A WTRU that may be configured for PSM functionality, in examples, may use the PSM by requesting an Active Time value and may request a periodic tacking area update (TAU)/routing area update (RAU) timer value during Attach and TAU procedures. [0089] Additionally (e.g., if the network may allocate an active time value), the WTRU may start or initiate the active timer and the serving node (e.g., the SGSN/MME 240) may start or initiate the mobile reachable timer with the active time value that may allocated by the network. In examples (e.g., if or when the active timer may expire), the WTRU may deactivate its access stratum functions and may enter PSM. [0090] According to an example (e.g., when the mobile reachable timer may expire and the serving node (e.g., the SGSN/MME 240) may be configured to store and/or may store an active time for the WTRU), the MME may determine and/or know that the WTRU may have entered PSM and may not available for paging (e.g., due to the expiration of the timer associated with the active time). The serving node may further handle the mobile reachable timer and the availability for paging (e.g., including resetting it and/or modifying or changing it to another value]). (Para [0117-0118]) The serving node (e.g., the SGSN/MME) may be configured to respond (at 51, via HSS/HLR) to the AS by way of the IWF/SCEF/interface, when a WTRU and/or one or more of the WTRUs within a group respond (e.g., at 50) to the use of the altered PSM settings. The serving node (e.g., the SGSN/MME) may inform (e.g., at 51) the AS (e.g., 210 and/or 310) about how long the WTRU (e.g., 250) may not be reachable. The serving node (e.g., SGSN/MME) may be configured to inform the AS that a WTRU has exited PSM and may also provide the length of the active timer that was last provided to the WTRU. For example, the serving node may do so (implying SGSN/MME informs AS) when the WTRU establishes a NAS signaling connection with the serving node using a NAS message (e.g., Service Request, TAU (implying WTRU announcing availability)). If the serving node receives a TAU (or Service Request) as the first message and an active timer provided to the WTRU, then the MME sends the notification to the AS after the active timer has been allocated (or after the PSM setting or feature has been modified, for example, activated (indicting remaining time for reachability of UE for paging based on active time, assigned to WTRU and notified to AS by SGSN/MME, when UE sends or announce availability with a Service Request or periodic TAU message (see [0090 and 0118]), and about how long the WTRU (e.g., 250) may not be reachable or a non-availability period or sleep time after expiry of active time, therefore it is obvious to a person skill in the art that WAFTA disclosing the time associated PSM or sleep time, and periodic TAU or periodicity of wake-up time for reachability (see [0088, 0089]), active time or the time period for paging window (see also [0090, 0117, 0118]), the timings are comprised in the notification by MME via HSS to AS in step 51 of Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of WAFTA to the system of HUOTARI in order to take the advantage of a technique for controlling server congestion using power saving rules for WTRU by minimizing unnecessary signalling from user equipments and which may reduce power consumption of the WTRU, may avoid decreasing the network capacity, may reduce potential sources of interferences in the network (WAFTA: Para [0001-0002, 0067]).

Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 15.

Regarding claim 21, HUOTARI teaches a computer program, embodied on a non-transitory computer readable medium, the computer program configured to control a processor (Fig. 1, Fig. 2, Para [0031, 0034]: Core network entities include AS 60 which may be an MMS server, inherent) to perform a process (Fig. 2) comprising:
Subscribing (Fig. 2, step 5 SUBSCRIBE), by an access server (Fig. 2, Para [0034, AS 60, an MMS server), to event notifications (Fig. 2, steps 10a-10b NOTIFY) for at least one user equipment (Fig. 1, Fig. 2, UE 40),
wherein the subscribing comprises indicating to a subscriber server (Fig. 1, Home Subscriber Server (HSS) 20 with I-CSCF in same Home Network (HN), Fig. 2, Para [0031]:  The subscriber database, e.g. HSS 20 is the master database for a given user) that the access server wants to receive status information (Fig. 2, steps 10a-10b NOTIFY) in an access domain for the at least one user equipment (Fig. 2, step 5 SUBSCRIBE, Para [0036-0037]: The AS 60 subscribes to the user's registration state by forwarding a SUBSCRIBE request for the registration state event by proxying the request to the Interrogating-CSCF (I-CSCF) 50, a contact point within the operator's network for all connections destined to a subscriber of that network operator, which can query the HSS 20 for the user's  S-CSCF for the served UEs. S-CSCFo 10 can decide whether the AS 60 is an authorized subscriber for the particular user's registration state, and if yes, it can install the subscription);
receiving, from the subscriber server (Fig. 1, HSS 20 with I-CSCF 50), status information for the at least one user equipment (Fig. 2, steps 9, registration, 10a-10b NOTIFY, Para [0038]: when the user or IMS subscriber registers (again) in step 9, a NOTIFY request sent in steps 10a and 10b by the S-CSCFo 10 (via I-CSCF 50) will inform the AS 60 about the changes in the user's registration state (i.e. UE 40 available)).
HUOTARI does not explicitly teach receiving, from the (Home) subscriber server, status information for the at least one user equipment, wherein the status information comprises an indication of a future availability of the at least one user equipment, the future availability comprising regular cycles or a series of periods of availability of the at least one user equipment, and a time remaining for reachability of the user equipment in a paging time window length, and a sleep duration period of the user equipment expiration of the time remaining.
In an analogous art, WAFTA teaches receiving, from the (Home) subscriber server, status information for the at least one user equipment (Fig. 3, Step 41, Para [0103]: the AS (e.g., 210) may send (e.g., at 41) a request to enable and/or disable PSM, and one or more PSM settings including a time for which the WTRU may remain reachable by the AS. (Fig. 3, Step 51, Para [0110]) the serving node (e.g., the MME) may respond (e.g., at 51) to the core network entity (e.g., the HSS) and the IWF/SCEF/interface and the AS with an acknowledgement (status information) that a request for enabling or disabling PSM or reachability may have been granted (One instance of step 51 showing the acknowledgement from MME 240 to AS 210 is via HSS 230)),
wherein the status information comprises
an indication of a future availability of the at least one user equipment (Fig. 3, step 50, Para [0098-0099]: the AS may send a request (e.g., as part of 41 in FIG. 3) to the network for the network (e.g., MME) send an indication to the AS, when a WTRU exits PSM (power saving mode). WTRU may request for a PSM setting (e.g., at 50). A serving node(s) (e.g., MME and/or SGSN, and/or MSC/VLR) may send a response with the PSM setting. (Para [0117]) The serving node (e.g., the SGSN/MME) may be configured to respond (at 51, via HSS/HLR) to the AS by way of the IWF/SCEF/interface, when a WTRU and/or one or more of the WTRUs within a group respond (e.g., at 50) to the use of the altered PSM settings), the future availability comprising regular cycles or a series of periods of availability of the at least one user equipment (Para [0088] A WTRU that may be configured for PSM functionality, in examples, may use the PSM by requesting an Active Time value and may request a periodic tacking area update (TAU)/routing area update (RAU) timer value during Attach and TAU procedures (implying a regular cycles or a series of periods of availability, as defined by 3GPP TR 23.709 V13.0.0 (2015-06)). (Para [0117]) The serving node (e.g., the SGSN/MME) may be configured to respond (at 51, via HSS/HLR) to the AS by way of the IWF/SCEF/interface, when a WTRU and/or one or more of the WTRUs within a group respond (e.g., at 50) to the use of the altered PSM settings), and
and a time remaining for reachability of the user equipment in a paging time window length, and a sleep duration period of the user equipment after expiration of the time remaining (Fig. 3, step 51, Para [0088-0090] [0087] (e.g., if allowed to enter PSM), the network may assign an amount of time such as an "active time" which may define the time during which the WTRU may be reachable for terminated services. The WTRU may be configured to start and/or may start a timer with a value set to that of the active time provided to the WTRU by the network. [0088] A WTRU that may be configured for PSM functionality, in examples, may use the PSM by requesting an Active Time value and may request a periodic tacking area update (TAU)/routing area update (RAU) timer value during Attach and TAU procedures. [0089] Additionally (e.g., if the network may allocate an active time value), the WTRU may start or initiate the active timer and the serving node (e.g., the SGSN/MME 240) may start or initiate the mobile reachable timer with the active time value that may allocated by the network. In examples (e.g., if or when the active timer may expire), the WTRU may deactivate its access stratum functions and may enter PSM. [0090] According to an example (e.g., when the mobile reachable timer may expire and the serving node (e.g., the SGSN/MME 240) may be configured to store and/or may store an active time for the WTRU), the MME may determine and/or know that the WTRU may have entered PSM and may not available for paging (e.g., due to the expiration of the timer associated with the active time). The serving node may further handle the mobile reachable timer and the availability for paging (e.g., including resetting it and/or modifying or changing it to another value]). (Para [0117-0118]) The serving node (e.g., the SGSN/MME) may be configured to respond (at 51, via HSS/HLR) to the AS by way of the IWF/SCEF/interface, when a WTRU and/or one or more of the WTRUs within a group respond (e.g., at 50) to the use of the altered PSM settings. The serving node (e.g., the SGSN/MME) may inform (e.g., at 51) the AS (e.g., 210 and/or 310) about how long the WTRU (e.g., 250) may not be reachable. The serving node (e.g., SGSN/MME) may be configured to inform the AS that a WTRU has exited PSM and may also provide the length of the active timer that was last provided to the WTRU. For example, the serving node may do so (implying SGSN/MME informs AS) when the WTRU establishes a NAS signaling connection with the serving node using a NAS message (e.g., Service Request, TAU (implying WTRU announcing availability)). If the serving node receives a TAU (or Service Request) as the first message and an active timer provided to the WTRU, then the MME sends the notification to the AS after the active timer has been allocated (or after the PSM setting or feature has been modified, for example, activated (indicting remaining time for reachability of UE for paging based on active time, assigned to WTRU and notified to AS by SGSN/MME, when UE sends or announce availability with a Service Request or periodic TAU message (see [0090 and 0118]), and about how long the WTRU (e.g., 250) may not be reachable or a non-availability period or sleep time after expiry of active time, therefore it is obvious to a person skill in the art that WAFTA disclosing the time associated PSM or sleep time, and periodic TAU or periodicity of wake-up time for reachability (see [0088, 0089]), active time or the time period for paging window (see also [0090, 0117, 0118]), the timings are comprised in the notification by MME via HSS to AS in step 51 of Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of WAFTA to the system of HUOTARI in order to take the advantage of a technique for controlling server congestion using power saving rules for WTRU by minimizing unnecessary signalling from user equipments and which may reduce power consumption of the WTRU, may avoid decreasing the network capacity, may reduce potential sources of interferences in the network (WAFTA: Para [0001-0002, 0067]).

Regarding claim 22, HUOTARI teaches a computer program, embodied on a non-transitory computer readable medium, the computer program configured to control a processor (Fig. 1, Home Subscriber Server (HSS) 20 with I-CSCF in same Home Network (HN), inherent)  to perform a process (Fig. 2), comprising:
receiving, at a subscriber server (Fig. 1, Home Subscriber Server (HSS) 20 with I-CSCF in same Home Network (HN), Fig. 2, Para [0031]:  The subscriber database, e.g. HSS 20 is the master database for a given user) associated with at least one user equipment (Fig. 1, Fig. 2, UE 40), an indication (Fig. 2, step 5 SUBSCRIBE) that an access server (Fig. 2, Para [0034, AS 60, an MMS server) wants to receive status information (Fig. 2, steps 10a-10b NOTIFY) in an access domain for the at least one user equipment (Fig. 2, step 5 SUBSCRIBE, Para [0036-0037]: The AS 60 subscribes to the user's registration state by forwarding a SUBSCRIBE request for the registration state event by proxying the request to the Interrogating-CSCF (I-CSCF) 50, a contact point within the operator's network for all connections destined to a subscriber of that network operator, which can query the HSS 20 for the user's  S-CSCF for the served UEs. S-CSCFo 10 can decide whether the AS 60 is an authorized subscriber for the particular user's registration state, and if yes, it can install the subscription);
when the at least one user equipment becomes active, receiving an indication that the at least one user equipment is active (Fig. 2, steps 9 registration, 10a NOTIFY, Para [0038]: when the user or IMS subscriber registers (again) in step 9, a NOTIFY request sent in steps 10a by the S-CSCFo 10 (to I-CSCF)); and
sending the status information for the at least one user equipment to the access server, wherein the status information comprises the indication that the at least one user equipment is active (Fig. 2, 10a-10b NOTIFY, Para [0038]: when the user or IMS subscriber registers (again) in step 9, a NOTIFY request sent in steps 10a and 10b by the S-CSCFo 10 (via I-CSCF)).
HUOTARI does not explicitly disclose sending a request to a mobility management entity to be notified when the least one user equipment is active, when the at least one user equipment becomes active, receiving an indication that the at least one user equipment is active and an indication of a duration that the at least one user equipment will be active, sending the status information for the at least one user equipment to the access server, wherein the status information comprises the indication that the at least one user equipment is active and the indication of a duration that the at least one user equipment will be active, and wherein the status information comprises an indication of a future availability of the at least one user equipment, the future availability comprising regular cycles or a series of periods of availability of the at least one user equipment, and a time remaining for reachability of the user equipment in a paging time window length, and a sleep duration period of the user equipment expiration of the time remaining.
In an analogous art, WAFTA teaches sending a request to a mobility management entity to be notified when the least one user equipment is active (Fig. 3, Step 41, Para [0103]: the AS (e.g., 210) may send (e.g., at 41) a request to enable and/or disable PSM, and one or more PSM settings including a time for which the WTRU may remain reachable by the AS. (Para [0106]) A core network entity (HSS 230) may receive at 43 the request. (Para [0108]) The core network entity (HSS) may forward at 46 the request for enabling or disabling PSM and/or modifying reachability to a serving node(s) (MME));
when the at least one user equipment becomes active, receiving an indication that the at least one user equipment is active and an indication of a duration that the at least one user equipment will be active (Fig. 3, Step 41, Para [0103]: the AS (e.g., 210) may send (e.g., at 41) a request to enable and/or disable PSM, and one or more PSM settings including a time (reachability time duration) for which the WTRU may remain reachable by the AS. (Fig. 3, Step 51, Para [0110]) the serving node (MME) may respond at 51 to the core network entity (HSS) with an acknowledgement (status information with reachability time duration) that a request for enabling or disabling PSM or reachability may have been granted); and
sending the status information for the at least one user equipment to the access server, wherein the status information comprises the indication that the at least one user equipment is active (Fig. 3, Step 41, Para [0103]: the AS (e.g., 210) may send (e.g., at 41) a request to enable and/or disable PSM, and one or more PSM settings including a time (reachability time duration) for which the WTRU may remain reachable by the AS. (Fig. 3, Step 51, Para [0110]) the serving node (MME) may respond at 51 to the core network entity (HSS) and the AS with an acknowledgement (status information with reachability time duration) that a request for enabling or disabling PSM or reachability may have been granted (one instance of step 51 showing the acknowledgement from MME 240 to AS 210 is via HSS 230) and the indication of a duration that the at least one user equipment will be active (Fig. 3, Step 51, Para [0110]) the serving node (MME) may respond at 51 to the core network entity (HSS) and the AS with an acknowledgement (status information with reachability time duration). (Para [0117-0118]) The serving node (e.g., the SGSN/MME) may be configured to respond (at 51, via HSS/HLR) to the AS by way of the IWF/SCEF/interface, when a WTRU and/or one or more of the WTRUs within a group respond (e.g., at 50) to the use of the altered PSM settings. The serving node (e.g., SGSN/MME) may be configured to inform the AS that a WTRU has exited PSM and may also provide the length of the active timer that was last provided to the WTRU. The MME sends the notification to the AS after the active timer has been allocated (or after the PSM setting or feature has been modified)),
wherein the status information comprises
an indication of a future availability of the at least one user equipment (Fig. 3, step 50, Para [0099]: WTRU may be configured to send a track area update (TAU) message (at 50) to the serving node(s) (e.g., MME and/or SGSN, and/or MSC/VLR) to request a PSM setting, may be requested to replace and/or in response to a preconfigured setting in the WTRU. (Para [0117]) The serving node (e.g., the SGSN/MME) may be configured to respond (at 51, via HSS/HLR) to the AS by way of the IWF/SCEF/interface, when a WTRU and/or one or more of the WTRUs within a group respond (e.g., at 50) to the use of the altered PSM settings. For example, the serving node (e.g., the SGSN/MME) may inform (e.g., at 51) the AS (e.g., 210 and/or 310) about how long the WTRU (e.g., 250) may not be reachable (an implicit status information comprises an indication of a next or future availability of the at least one user equipment, the future availability comprising a time of a next wake-up period), the future availability comprising regular cycles or a series of periods of availability of the at least one user equipment (Para [0088] A WTRU that may be configured for PSM functionality, in examples, may use the PSM by requesting an Active Time value and may request a periodic tacking area update (TAU)/routing area update (RAU) timer value during Attach and TAU procedures (implying a regular cycles or a series of periods of availability, as defined by 3GPP TR 23.709 V13.0.0 (2015-06)). (Para [0117]) The serving node (e.g., the SGSN/MME) may be configured to respond (at 51, via HSS/HLR) to the AS by way of the IWF/SCEF/interface, when a WTRU and/or one or more of the WTRUs within a group respond (e.g., at 50) to the use of the altered PSM settings), and
and a time remaining for reachability of the user equipment in a paging time window length, and a sleep duration period of the user equipment after expiration of the time remaining (Fig. 3, step 51, Para [0088-0090] [0087] (e.g., if allowed to enter PSM), the network may assign an amount of time such as an "active time" which may define the time during which the WTRU may be reachable for terminated services. The WTRU may be configured to start and/or may start a timer with a value set to that of the active time provided to the WTRU by the network. [0088] A WTRU that may be configured for PSM functionality, in examples, may use the PSM by requesting an Active Time value and may request a periodic tacking area update (TAU)/routing area update (RAU) timer value during Attach and TAU procedures. [0089] Additionally (e.g., if the network may allocate an active time value), the WTRU may start or initiate the active timer and the serving node (e.g., the SGSN/MME 240) may start or initiate the mobile reachable timer with the active time value that may allocated by the network. In examples (e.g., if or when the active timer may expire), the WTRU may deactivate its access stratum functions and may enter PSM. [0090] According to an example (e.g., when the mobile reachable timer may expire and the serving node (e.g., the SGSN/MME 240) may be configured to store and/or may store an active time for the WTRU), the MME may determine and/or know that the WTRU may have entered PSM and may not available for paging (e.g., due to the expiration of the timer associated with the active time). The serving node may further handle the mobile reachable timer and the availability for paging (e.g., including resetting it and/or modifying or changing it to another value]). (Para [0117-0118]) The serving node (e.g., the SGSN/MME) may be configured to respond (at 51, via HSS/HLR) to the AS by way of the IWF/SCEF/interface, when a WTRU and/or one or more of the WTRUs within a group respond (e.g., at 50) to the use of the altered PSM settings. The serving node (e.g., the SGSN/MME) may inform (e.g., at 51) the AS (e.g., 210 and/or 310) about how long the WTRU (e.g., 250) may not be reachable. The serving node (e.g., SGSN/MME) may be configured to inform the AS that a WTRU has exited PSM and may also provide the length of the active timer that was last provided to the WTRU. For example, the serving node may do so (implying SGSN/MME informs AS) when the WTRU establishes a NAS signaling connection with the serving node using a NAS message (e.g., Service Request, TAU (implying WTRU announcing availability)). If the serving node receives a TAU (or Service Request) as the first message and an active timer provided to the WTRU, then the MME sends the notification to the AS after the active timer has been allocated (or after the PSM setting or feature has been modified, for example, activated (indicting remaining time for reachability of UE for paging based on active time, assigned to WTRU and notified to AS by SGSN/MME, when UE sends or announce availability with a Service Request or periodic TAU message (see [0090 and 0118]), and about how long the WTRU (e.g., 250) may not be reachable or a non-availability period or sleep time after expiry of active time, therefore it is obvious to a person skill in the art that WAFTA disclosing the time associated PSM or sleep time, and periodic TAU or periodicity of wake-up time for reachability (see [0088, 0089]), active time or the time period for paging window (see also [0090, 0117, 0118]), the timings are comprised in the notification by MME via HSS to AS in step 51 of Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of WAFTA to the system of HUOTARI in order to take the advantage of a technique for controlling server congestion using power saving rules for WTRU by minimizing unnecessary signalling from user equipments and which may reduce power consumption of the WTRU, may avoid decreasing the network capacity, may reduce potential sources of interferences in the network (WAFTA: Para [0001-0002, 0067]).

Claims 5 and 11 are rejected under 35 U.S.C. 103 being unpatentable over Huotari et al. (US20040184452, of IDS, hereinafter ‘HUOTARI’) in view of Wafta et al. (US20170195822, of record, hereinafter ‘WAFTA’) and with further in view of Swaminathan et al. (US 20110028130, of record, hereinafter ‘SWAMINATHAN’).
Regarding claim 5, the combination of HUOTARI and WAFTA, specifically HUOTARI teaches determining whether to send terminating session initiation protocol messages based on the status information (Fig. 2, steps 1, 4b, 5, 10b, 12, Para [0034, 0036, 0038]: AS 60 generates a SIP MESSAGE (terminating session initiation protocol messages) for IMS user, and gets 4xx SIP failure response due to unregistered state of the user. As the MESSAGE request is rejected, the AS 60 subscribes to the user's registration state by forwarding a SUBSCRIBE request for the registration state event, and subsequently after getting NOTIFY for user registration, re-initiates MESSAGE request, It is obvious that the AS60 determines whether (not) to send SIP MESSAGE after receiving 4xx SIP failure in step 4b, and determines to send SIP MESSAGE after receiving NOTIFY in step 10b).
The combination of HUOTARI and WAFTA do not explicitly disclose if the SIP MESSAGE is a terminating session initiation protocol message.
In an analogous art, SWAMINATHAN teaches the SIP MESSAGE is a terminating session initiation protocol message (Fig. 12, 49. INVITE from AS1, after the process of Fig. 6, 4. INVITE from AS1, and subsequent sending of Fig. 7, 9. SUBSCRIBE after getting 8. 404 Not Found (user not registered), instead of repeating INVITE).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of SWAMINATHAN to the system of HUOTARI and in order to take the advantage of a technique for completion to a Not Registered/Not available user (CCNReg) service in a SIP based network without the calling user having to initiate new communication attempts (SWAMINATHAN: Para [0003, 0000-0010]).

Claim 11 is also interpreted and rejected for the same reason as set forth for claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhao et al. (US10321512), describing Service control method, terminal, and network device
Elliot et al. (US7564840), describing Voice over data telecommunications network architecture

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Examiner, Art Unit 2413